Citation Nr: 1601003	
Decision Date: 01/11/16    Archive Date: 01/21/16

DOCKET NO.  07-39 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected sleep apnea.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Amanda Baker, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from November 1993 to June 1997, with four months and one day of prior active duty in the Air Force.
This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Board previously remanded this claim three times.  In July 2011, it was remanded for the scheduling of a Travel Board hearing.  However, in August 2011 the Veteran withdrew his hearing request.  In February 2014, the claim was remanded to provide the Veteran with a VA examination and opinion, and in January 2015 it was remanded for a new VA examination and opinion.  

The issues of entitlement to service connection for elevated cholesterol, triglycerides and glucose were raised by the Veteran in an April 2007 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, a remand is again required, as the addendum opinion obtained pursuant to the most recent January 2015 remand is inadequate.  Specifically, the VA examiner did not discuss the following blood pressure readings: 162/76 in April 1994; 152/84 in September 1995 and 151/77 in November 1995, as directed in the prior remand.   

Additionally, the examiner opined that the Veteran's service-connected obstructive sleep apnea is not listed as a cause of secondary hypertension "in any scientific literature."  However, the Veteran's representative, in a June 2015 Informal Hearing Procedure (IHP), has cited to the Center for Disease Control and Prevention webpage that describes a link between insufficient sleep and chronic diseases and conditions, including hypertension, and a WebMD article linking sleep disorders to high blood pressure.  Further, the IHP also discusses the National Institute of Health's (NIH's) definition of prehypertension, and has argued that some of the Veteran's blood pressure readings in service are reflective of prehypertension and therefore support an award of service connection.  On remand, the examiner should address this evidence.  
 
Moreover, the January 2015 VA examiner indicated a review of March 2010 and April 2014 electrocardiograms (EKG) conducted at the Hampton VA Medical Center.  The EKG results are not of record and must be associated with the claims file on remand.  Additionally, ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2014 & Supp. 2015); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records, including the March 2010 and April 2014 EKG studies.

2.  Thereafter, return the claims file to the January 2015 VA examiner (or other qualified physician, if unavailable) for preparation of an addendum report.  The entire claims file, including a copy of this remand, must be made available to the examiner, and the examiner should confirm that such records were reviewed.  No examination of the Veteran is necessary, unless the examiner determines otherwise.  The examiner should address the following:

(a) Is it at least as likely as not (50 percent or better probability) that the Veteran's hypertension had its onset in service or is otherwise related to service?  In addressing this question, the examiner must: (1) comment on the following blood pressure readings:  162/76 in April 1994; 152/84 in September 1995 and 151/77 in November 1995; and (2) address the medical literature referenced in the June 2015 IHP concerning prehypertension.  In this regard, the examiner is advised that a diagnosis of hypertension in conformity with 38 C.F.R. § 4.104, Diagnostic Code 7101 in service is not required to establish service connection (see 38 C.F.R. § 3.303(d )), so please do not rely solely on the fact that the Veteran did not meet the criteria for a diagnosis of hypertension during service to support the opinion.    

(b) Is it at least as likely as not (50 percent or better probability) that the Veteran's hypertension manifested to a compensable degree within one year of separation from service?

(c) Is it at least as likely as not (50 percent or better probability) that the Veteran's hypertension was (1) caused by or (2) aggravated (chronically worsened) by a service-connected disability?  In addressing this question, the examiner should discuss the Center for Disease Control and Prevention and WebMD information cited in the June 2015 Informal Hearing Presentation.

Any opinions expressed by the VA examiner must be accompanied by a complete rationale.

3.  Thereafter, readjudicate the claim.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and provided an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014 & Supp. 2015).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014 & Supp. 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



